UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofMay 2015 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Embraer Executive Jets sells Legacy 500 to Middle East Airlines Switzerland, Geneva, May 19, 2015 – Embraer Executive Jets today announced that Middle East Airlines – Airliban (MEA) has placed an order for one midsize Legacy 500 and an option for a second aircraft of the same model. The delivery of this aircraft is scheduled for the fourth quarter of 2015. MEA, the national airline of Lebanon, is establishing a business jet company to offer charter flights, with the base of its operations at its corporate headquarters, at Rafik Hariri International Airport in Beirut. “We are elated that Middle East Airlines has selected the Legacy 500 for its new charter business fleet ,” said Marco Túlio Pellegrini, President & CEO, Embraer Executive Jets. “The Legacy 500 will certainly delight passengers and pilots alike, and deliver the efficient performance and low-cost operation required for a successful charter business.” “The Legacy 500 brings the comfort, technology and performance that will enable us to offer customers a premium travel experience,” said Mohamad A. El-Hout, Chairman-Director General of MEA. “The onboard features and amenities make this aircraft the ideal charter jet for our market and our customers. For example: the Legacy 500 allows our clients to fly direct from Beirut to London City Airport” This order is already included in Embraer's firm order backlog for the first quarter of 2015. About Middle East Airlines – Airliban Middle East Airlines Airliban (MEA), the national airline of Lebanon, is one of the leading Middle Eastern carriers. From its home base at Rafik Hariri International Airport in Beirut, MEA flies to 30 international destinations in Europe, the Middle East and West Africa. Since 2003 the airline has carried out an ambitious fleet renewal program, and is currently operating 4 Airbus A330-200s, 2 Airbus A321s and 11 A320s. As a full member of SkyTeam Alliance, MEA offers its customers access to an extensive global network with more destinations, more frequencies and more connectivity. MEA offers its passengers very luxurious services both on ground and on board, reflecting Lebanese culture and hospitality. For more information, please visit www.mea.com.lb. PRESS OFFICES Headquarters (Brazil) North America Europe , Middle East and Africa China Asia Pacific Press press@embraer.com.br Cell: +55 12 9 9724 4929 Tel.: +55 12 3927 1311 Fax: +55 12 3927 2411 Alyssa Ten Eyck aeyck@embraer.com Cell: +1 954383 0460 Tel.: +1 Fax: +1 Hervé Tilloy herve.tilloy@embraer.fr Cell: +33 6 0864 3545 Tel. : +33 1 4938 Fax: +33 1 4938 4456 Mirage Zhong mirage.zhong@bjs.embraer.com Cell: +86 Tel.: +86 10 6598 9988 Fax: +86 10 6598 9986 Nilma Missir-Boissac nilma.boissac @sin.embraer.com Cell: +65 9012 8428 Tel.: +65 6305 9955 Fax: +65 6734 3908 About the Legacy 500 The Legacy 500 has the best-in-class six-foot flat-floor cabin, which is comparable to those of some aircraft in the super midsize category. Eight club seats may be berthed into four beds for complete rest in a cabin altitude of 6,000 feet. The in-flight entertainment system consists of a high definition video system, surround sound, multiple audio and video input options, a cabin management system, and three options for voice communications and connectivity. The Legacy 500 is the first midsize business jet with digital flight controls, based on Fly-By-Wire technology, featuring side sticks. The state-of-the-art Rockwell Collins Pro Line Fusion avionics suite on four 15-inch high resolution LCD displays allows graphical flight planning, and has options like paperless operations capability, auto brakes, and the E
